             Case 2:20-cv-01355-RAJ Document 102 Filed 12/28/20 Page 1 of 4




1                                                         HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
9                                     AT SEATTLE
10   ROLAND MA,
11                 Plaintiff,
                                                        Case No. 2:20-cv-1355-RAJ
12          v.
                                                        ORDER DENYING FOURTH
13   ESTHER PARK DENSMORE and                           MOTION FOR TEMPORARY
                                                        RESTRAINING ORDER
14   WASHINGTON CARE SERVICES,

15                 Defendants,

16          v.

17   WALDEN UNIVERSITY, LLC.,
18                 Third-Party Defendant.
19
            This matter comes before the Court on Plaintiff’s Amended Motion for Temporary
20
     Restraining Order and Preliminary Injunction. Dkt. # 98. Having considered the
21
     submissions of the parties, the relevant portions of the record, and the applicable law, the
22
     Court finds that oral argument is unnecessary.
23
            Plaintiff Roland Ma has moved for emergency injunctive relief four times now,
24
     the instant motion being his fourth. In his first motion for a temporary restraining order
25
     (“TRO”), Mr. Ma sought to enjoin Defendants Esther Park Densmore and Washington
26
     Care Services from suspending Mr. Ma’s internship. Dkt. # 2. The Court denied that
27
28   ORDER – 1
             Case 2:20-cv-01355-RAJ Document 102 Filed 12/28/20 Page 2 of 4




1    motion. Dkt. # 36. In his second motion for a TRO, Mr. Ma sought to enjoin “Third-
2    Party Defendant” Walden University, LLC from expelling him. Dkt. ## 48, 49. The
3    Court denied that motion. Dkt. # 68. Mr. Ma then appealed the Court’s order denying
4    his second motion. Dkt. # 73. Weeks ago, while the second motion was still on appeal,
5    Mr. Ma filed a third motion for a TRO; the injunctive relief that he sought there was
6    unclear. Dkt. # 92. The Court denied that the third motion. Dkt. # 96.
7           The instant motion for a TRO is Mr. Ma’s fourth. Dkt. # 98. 1 This motion
8    apparently “amends” the third motion. Id. The Court denied the third motion because it
9    shared “aspects of the case” with Mr. Ma’s second motion, which is currently on appeal.
10   Dkt. # 96. The Court explained that “assuming [the third motion] raises any grounds for
11   relief at all,” it must presumably be “based on the same complaint and sets of facts as the
12   previous two motions for a TRO. [Therefore], the ‘aspects of the case’ raised by [the
13   third motion] are identical to the ‘aspects of the case’ currently on appeal, over which the
14   Court currently does not have jurisdiction.” Id.
15          The Court’s previous holding remains: the Court lacks jurisdiction over the
16   “aspects of the case” involved in the appeal. To the extent that this motion (the fourth)
17   shares “aspects of the case” with the second motion, the Court lacks jurisdiction to
18   consider it. See Dkt. # 96.
19          That said, the instant motion seems to raise issues unrelated to those on appeal. In
20   the “Evidence to Consider” section of the motion, Mr. Ma offers scattered references to
21   the docket: allegedly forged documents (Dkt. # 21), an EEOC form that he completed
22   (Dkt. # 50), evidence that supposedly shows that he was falsely accused of committing a
23   crime (Dkt. # 90), and a proposed amended complaint with exhibits (Dkt. ## 92-1 to 92-
24   4). In the “Relief” section, Mr. Ma asks the Court to grant him leave to file his proposed
25   amended complaint and to enjoin Defendant Esther Park Densmore in several ways. Dkt.
26
     1
      The Court refers to the instant motion as either the “instant motion” or the “fourth
27
     motion.”
28   ORDER – 2
             Case 2:20-cv-01355-RAJ Document 102 Filed 12/28/20 Page 3 of 4




1    # 98 at 7-8 (requesting an injunction enjoining Ms. Densmore from communicating with
2    Mr. Ma through any medium other than U.S. mail, from releasing any of Mr. Ma’s
3    “protected health information,” from “conducting any surveillance or background search”
4    on Mr. Ma, and from destroying potential evidence). These issues appear to be unrelated
5    to Mr. Ma’s second motion, which concerned Walden University’s expulsion of Mr. Ma.
6           The Court concludes that these “aspects of the case”—specifically, those raised by
7    the “Evidence to Consider” and “Relief” sections—are not involved in the appeal and
8    that the Court has jurisdiction to consider them.
9           Like a preliminary injunction, issuance of a TRO is “an extraordinary remedy
10   never awarded as of right.” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015).
11   Under Federal Rule of Civil Procedure 65(b), a party seeking a TRO must make a clear
12   showing (1) of a likelihood of success on the merits, (2) of a likelihood of suffering
13   irreparable harm in the absence of preliminary relief, (3) that the balance of hardship tips
14   in her favor, and (4) that a temporary restraining order in is in the public interest. Winter
15   v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008) (articulating standard
16   for preliminary injunction); Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d
17   832, 839 n.7 (9th Cir. 2001) (noting that preliminary injunction and temporary restraining
18   order standards are “substantially identical”).
19          Mr. Ma fails to show a likelihood of success on the merits. Mr. Ma’s new
20   “Evidence to Consider” and “Relief” sections are completely untethered to any of the
21   claims in his complaint. Dkt. # 98. They do not explain why they are related to his
22   discrimination claims at all, let alone explain why they make him likely to prevail on
23   those claims. Because Mr. Ma fails to meet the first Winter prong, the Court need not
24   consider the remaining three. Garcia, 786 F.3d at 740.
25   ///
26   ///
27   ///
28   ORDER – 3
             Case 2:20-cv-01355-RAJ Document 102 Filed 12/28/20 Page 4 of 4




1          For the reasons stated above, the Court DENIES Plaintiff’s Amended Motion for
2    Temporary Restraining Order and Preliminary Injunction. Dkt. # 98.
3
4          DATED this 28th day of December, 2020.
5
6
7
                                                   A
                                                   The Honorable Richard A. Jones
8
                                                   United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 4
